 



Exhibit 10.2

GUARANTEE
FOR VALUE RECEIVED, in consideration of the sum of One Dollar ($1.00) paid by
Rockwell Automation, Inc., a Delaware corporation (“Automation”), and Rockwell
Collins, Inc., a Delaware corporation (“Collins” and collectively with
Automation, “Sellers”), to Teledyne Technologies Incorporated, a Delaware
corporation (“Guarantor”), the receipt and sufficiency of which is hereby
acknowledged, and in consideration for, and as an inducement to Sellers entering
into the Purchase Agreement of even date herewith (the “Agreement”) by and among
Sellers and Teledyne Brown Engineering, Inc., a Delaware corporation and
wholly-owned subsidiary of Guarantor (“Buyer”), Guarantor, for itself and its
successors in interest, hereby irrevocably and unconditionally guarantees to
each Seller and each other member of the Seller Group (as defined in the
Agreement), the full, faithful and punctual payment, performance and observance
by Buyer of all of the covenants, agreements and obligations of Buyer set forth
in the Agreement or arising out of a breach thereof and the full and punctual
payment of all expenses (including legal fees and disbursements) incurred by any
Seller or any other members of the Seller Group in enforcing the performance of
this Guarantee, in each case without requiring any notice of nonpayment or
nonperformance or proof of notice or demand (except as provided in Section 3
hereof) in order to charge Guarantor therefor, all of which Guarantor hereby
expressly waives; provided, that Guarantor shall be entitled to assert all
rights, defenses and counterclaims (other than Reorganization Events, as defined
in Section 12 hereof, and any rights, defenses or counterclaims based upon lack
of authority, capacity, legal right or power of Buyer to enter into and/or
perform its obligations under the Agreement) to which Buyer is entitled under
the Agreement in connection with the performance of Buyer’s obligations
thereunder.
Guarantor also agrees as follows:
1. This Guarantee shall not be impaired or affected by (i) the illegality,
irregularity, invalidity or unenforceability, in whole or in part, of, or any
defect in, the Agreement or any legal or equitable defense or right available to
Buyer or any of its Affiliates (as defined in the Agreement) under or with
respect thereto, (ii) any modification, supplement, extension or amendment of
any contract or agreement to which any Seller and Buyer may hereafter agree,
(iii) any modification or other alteration of any obligation hereby guaranteed,
(iv) any agreement or arrangement whatsoever with Buyer, any of its Affiliates
or anyone else, (v) the failure or invalidity of, or any defect in, any security
or collateral or other guarantee given to secure the performance of any
obligation guaranteed hereby or (vi) any other circumstances whatsoever (other
than complete performance of all obligations guaranteed hereby) that might
constitute a legal or equitable discharge, release or defense of a guarantor or
surety or that might otherwise limit recourse against Guarantor. Notwithstanding
the foregoing, (i) Guarantor shall be entitled to assert all rights, defenses
and counterclaims (other than Reorganization Events and any rights, defenses or
counterclaims based upon lack of authority, capacity, legal right or power of
Buyer to enter into and/or perform its obligations under the Agreement) to which
Buyer is entitled under the Agreement in connection with Buyer’s performance of
its obligations thereunder and (ii) Guarantor shall be entitled to rely on, and
assert as a defense to its obligations hereunder, any and all waivers,
amendments or modifications

 



--------------------------------------------------------------------------------



 



granted by Sellers in favor of Buyer pursuant to and in accordance with the
terms of the Agreement.
2. With respect to the Agreement, Sellers shall have the right to grant to Buyer
any indulgence or extension of time for any payment or payments or for
performance of any obligation, may accept partial performance, payment or
payments by Buyer, or may agree to any waiver, modification or amendment
thereof, all without consent of or notice to Guarantor, without discharging or
affecting in any way the liability of Guarantor hereunder; provided, however,
that Guarantor shall be entitled to rely on, and assert as a defense to its
obligations hereunder, any and all waivers, amendments or modifications granted
by Sellers in favor of Buyer pursuant to and in accordance with the terms of the
Agreement.
3. This Guarantee is an absolute and continuing guarantee of payment and
performance and not of collection. No Seller shall have any obligation to resort
to any other party or to any security or collateral held by any Seller nor shall
any Seller have any obligation to exhaust any remedies any Seller might have
against Buyer or any of its Affiliates before calling upon Guarantor for payment
or performance of any obligation guaranteed hereunder, and Guarantor hereby
waives any rights it may have to require any Seller to proceed against Buyer or
to require any Seller to pursue any other remedy or enforce any other right;
provided, however, that unless any Reorganization Event shall have occurred or
Buyer shall have asserted any right, defense or counterclaim based upon lack of
authority, capacity, legal right or power of Buyer to enter into and/or perform
its obligations under the Agreement, no Seller shall demand or seek to enforce
payment of performance by Guarantor of any obligations guaranteed hereunder
unless (i) such Seller shall have first provided notice to Buyer requesting or
seeking to enforce payment or performance of such obligations guaranteed
hereunder, (ii) Buyer shall have agreed in writing to pay or perform such
obligations or shall have been finally determined by any court of competent
jurisdiction to be so obligated to pay or perform such obligations and
(iii) Buyer shall have failed to so pay or perform such obligations within five
days after such agreement of Buyer or final determination. Guarantor hereby
unconditionally and irrevocably agrees that each agreement in writing by Buyer
to pay or perform any obligations guaranteed hereunder and each final
determination by any court of competent jurisdiction that Buyer is obligated to
pay or perform any obligations guaranteed hereunder shall be final and binding
for all purposes on Guarantor, whether or not Guarantor was involved in or a
party to any such agreement, was involved in or a party to any proceedings
resulting in any such determination or is otherwise bound by any such agreement
or determination.
4. In case one or more of the provisions contained in this Guarantee shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Guarantee, but this Guarantee shall be construed as if such invalid,
illegal or unenforceable provision or provisions had not been contained herein.

2



--------------------------------------------------------------------------------



 



5. Except as provided in Section 3 hereof, Guarantor hereby waives presentment,
demand and protest and notice of acceptance, presentment, demand or default of
any instrument and all other notices to which a guarantor might otherwise be
entitled.
6. This Guarantee shall continue to be effective, or shall be reinstated, as the
case may be, if at any time any whole or partial payment or performance of any
obligation guaranteed under this Guarantee is or is sought to be rescinded or
must otherwise be restored or returned by any Seller upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Buyer or any of its
Affiliates or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, Buyer or any of its
Affiliates or of or for any substantial part of Buyer’s or any of its
Affiliates’ properties or otherwise, all as though such payments and performance
had not been made. This Guarantee shall remain in effect notwithstanding any
bankruptcy, reorganization or insolvency of Buyer or any of its Affiliates or of
any successor thereof, or any disaffirmance or abandonment by a trustee thereof.
7. (a) This Guarantee will be governed by and construed in accordance with the
internal laws of the State of Delaware applicable to contracts made and to be
performed entirely within such State, without regard to the conflicts of law
principles of such State, and shall be binding upon the successors of Guarantor
and shall inure to the benefit of Sellers and their respective successors and
assigns. Guarantor may not assign this Guarantee or any of its obligations
hereunder.
(b) Guarantor irrevocably submits to the exclusive jurisdiction of (i) the Court
of Chancery in and for the State of Delaware and the Superior Court in and for
the State of Delaware and (ii) the United States District Court for the District
of Delaware for the purposes of any suit, action or other proceeding arising out
of or relating to the transactions contemplated hereby, this Guarantee, any
provision hereof or the breach, performance, enforcement, validity or invalidity
of this Guarantee or any provision hereof (and agrees not to commence any
action, suit or proceeding relating thereto except in such courts). Guarantor
further agrees that service of any process, summons, notice or document hand
delivered or sent by U.S. registered mail to its address set forth in Section 10
hereof will be effective service of process for any action, suit or proceeding
in any such courts with respect to any matters to which it has submitted to
jurisdiction as set forth in the immediately preceding sentence. Guarantor
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of or relating to the transactions
contemplated hereby, this Guarantee, any provision hereof or the breach,
performance, enforcement, validity or invalidity of this Guarantee or any
provision hereof in (i) the Court of Chancery in and for the State of Delaware
and the Superior Court in and for the State of Delaware or (ii) the United
States District Court for the District of Delaware and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum. Notwithstanding the foregoing,
Guarantor agrees that a final judgment in any action or proceeding so brought
shall be conclusive and may be enforced by suit on the judgment in any
jurisdiction or in any other manner provided in law or in equity.

3



--------------------------------------------------------------------------------



 



(c) GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTIONS CONTEMPLATED
HEREBY, THIS GUARANTEE, ANY PROVISION HEREOF OR THE BREACH, PERFORMANCE,
ENFORCEMENT, VALIDITY OR INVALIDITY OF THIS GUARANTEE OR ANY PROVISION HEREOF.
8. This Guarantee may not be amended, modified, terminated, revoked or
supplemented, in whole or in part, except by a written agreement executed by
Guarantor and each Seller.
9. No failure or delay in exercising any right, power or privilege under this
Guarantee will operate as a waiver thereof, nor will any waiver of any right,
power or privilege under this Guarantee operate as a waiver of any other right,
power or privilege under this Guarantee, nor will any single or partial exercise
of any right, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege under
this Guarantee. No waiver of any right, power or privilege under this Guarantee
will be effective unless such waiver is in writing.
10. All notices, requests, claims, demands and other communications required or
permitted to be given hereunder will be in writing and will be delivered by hand
or telecopied, e-mailed or sent, postage prepaid, by registered, certified or
express mail or reputable overnight courier service (and will be deemed duly
given when so delivered by hand or telecopied, when e-mail confirmation is
received if delivered by e-mail, or if mailed, three days after mailing (one
business day in the case of express mail or overnight courier service)). All
such notices, requests, claims, demands or other communications will be
addressed as set forth below, or pursuant to such other instructions as may be
designated in writing by the person to receive such notice:

                  If to Automation:
 
                    Rockwell Automation, Inc.         1201 South Second Street  
      Milwaukee, WI 53204
 
           
 
      Attention:   Douglas M. Hagerman, Esq.
 
          Senior Vice President,
 
          General Counsel and Secretary
 
      Telecopy:   (414) 382-8421
 
      Telephone:   (414) 382-8470
 
      E-mail:   dmhagerman@ra.rockwell.com

4



--------------------------------------------------------------------------------



 



                  If to Collins:
 
                    Rockwell Collins, Inc.         400 Collins Road, NE        
Cedar Rapids, IA 52498
 
           
 
      Attention:   Gary R. Chadick, Esq.
 
          Senior Vice President,
 
          General Counsel and Secretary
 
      Telecopy:   (319) 295-3599
 
      Telephone:   (319) 295-6835
 
      E-mail:   grchadic@rockwellcollins.com
 
                If to Guarantor:
 
                    Teledyne Technologies Incorporated         12333 West
Olympic Boulevard         Los Angeles, CA 90064
 
           
 
      Attention:   Melanie S. Cibik, Esq.
 
          Vice President, Associate General
 
          Counsel and Assistant Secretary
 
      Telecopy:   (310) 893-1607
 
      Telephone:   (310) 893-1605
 
      E-mail:   mcibik@teledyne.com

11. This Guarantee is an absolute and continuing Guarantee and shall remain in
full force and effect until all obligations guaranteed hereby are paid or
performed in full.
12. For purposes of this Guarantee, a “Reorganization Event” means the
insolvency, bankruptcy, composition, assignment for the benefit of creditors,
dissolution, liquidation, reorganization, arrangement, or similar proceeding
with respect to Buyer or any of its affiliates or the appointment of a receiver,
intervener or conservator of, or trustee or similar officer for, Buyer or any of
its affiliates or for any substantial part of Buyer’s or any of its affiliates’
properties.

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Guarantor has executed this Guarantee as of the 26th day of
July, 2006.

                      TELEDYNE TECHNOLOGIES INCORPORATED    
 
                    By:   /s/ Dale A. Schnittjer                  
 
      Name:   Dale A. Schnittjer    
 
      Title:   Senior Vice President and    
 
          Chief Financial Officer    

6